Citation Nr: 0003795	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  98-11 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
low back disability.

2. Entitlement to service connection for a cervical spine 
disability.

3. Entitlement to an increased rating for major depressive 
disorder with post-traumatic stress disorder (PTSD) and 
headaches, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from January 1941 to 
September 1944.

In a rating decision dated August 1948, the Regional Office 
(RO) denied the veteran's claim for service connection for a 
low back disability.  He was notified of this determination 
and of his right to appeal by a letter dated later that 
month, but a timely appeal was not received.  Recently, he 
has submitted additional evidence seeking to reopen his claim 
for service connection for a low back disability.  In a 
rating action dated in April 1996, the RO denied the 
veteran's claim for an increased rating for his service-
connected psychiatric disability, then evaluated as 50 
percent disabling.  By rating action dated June 1997, the RO 
concluded that the evidence submitted by the veteran was not 
new and material, and his claim for service connection for a 
low back disability remained denied.  In addition, the RO 
denied service connection for a cervical spine disability and 
headaches.  Subsequently, based on the receipt of additional 
evidence, including the report of an October 1997 Department 
of Veterans Affairs (VA) psychiatric examination, the RO, by 
rating action dated June 1998, granted service connection for 
PTSD and headaches, and associated it with major depressive 
disorder, for which service connection had previously been 
established.  The schedular evaluation for the veteran's 
service-connected psychiatric disability was increased from 
50 percent to 70 percent.  

In an informal hearing presentation dated August 1999, the 
veteran's representative referred to a claim for a total 
rating based on individual unemployability due to service-
connected disability.  Since this matter was not developed or 
certified for appeal, it is referred to the RO for 
appropriate action.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. By rating decision dated in August 1948, the RO denied the 
veteran's claim for service connection for a low back 
disability.

2. He was informed of this determination and of his right to 
appeal by a letter dated in August 1948, but a timely 
appeal was not received.

3. The evidence added to the record since August 1948 is 
cumulative of the evidence previously considered and is 
not so significant that it must be considered in order to 
fairly adjudicate the merits of the claim.

4. The service medical records contain no complaints or 
findings concerning the cervical spine.

5. A disability of the cervical spine was first manifested 
many years after service and there is no competent medical 
evidence linking it to the veteran's period of active 
duty.

6. The veteran's psychiatric disability is manifested by 
anxiety and depression, without current evidence of 
suicidal or homicidal ideation.  

7. There is no clinical evidence that his psychiatric 
disability renders the veteran unable to perform the 
activities of daily living; that he is in danger of 
hurting himself or others; or that his behavior is grossly 
inappropriate.

8.  His psychiatric disability is not productive of more than 
severe impairment.


CONCLUSIONS OF LAW

1. The evidence received since the August 1948 rating 
decision of the RO which denied the veteran's claim for 
service connection for a low back disability is not new 
and material.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1999).

2. The August 1948 rating decision denying service connection 
for a low back disability is final and the claim is not 
reopened.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 
38 C.F.R. § 20.302 (1999).

3. The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a cervical spine 
disability.  38 U.S.C.A. § 5107(a) (1999).

4. A rating in excess of 70 percent for major depressive 
disorder with PTSD and headaches is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Codes 9405, 9411 (as in effect prior to 
November 7, 1996), as amended by 38 C.F.R. § 4.130, 
Diagnostic Codes 9411, 9434 (effective on November 7, 
1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Whether New and Material Evidence 
Has Been Submitted to Reopen a Claim 
of Entitlement to Service Connection 
for a Low Back Disability

The Court has held that the VA is required to 
review for its newness and materiality only the 
evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present appeal, the 
last final disallowance of the claim is the August 
1948 RO decision.  38 U.S.C.A. § 7105.  Therefore, 
the Board must review, in light of the applicable 
law, regulations, and the Court cases regarding 
finality, the additional evidence submitted since 
the August 1948 rating decision.  The prior 
evidence of record is vitally important in 
determining newness and materiality for the 
purposes of deciding whether to reopen a claim.  
Id.

The "old" evidence 

The service medical records are negative for complaints or 
findings pertaining to a low back disability.  An undated 
report shows that in approximately November 1943, the veteran 
was caught in the explosion of a bomb dump.  He escaped 
injury.  

Following a VA examination in September 1945, the diagnosis 
was that there was no general medical disease.

On VA examination in May 1946, the veteran complained of pain 
in the sacral region which occurred about once a month.  An 
examination revealed no articular or muscular rheumatism.  
There was no diagnosis of a low back disability.

The veteran was again examined by the VA in June 1947.  There 
was no articular or muscular rheumatism.

The veteran was admitted to a service department facility in 
June 1948.  It was reported that he had been working at the 
U.S. Mint in 1944 where he lifted objects weighing about 
thirty pounds.  One day, he could hardly walk out of the 
building because of sudden low back pain.  He had not 
recovered from this in spite of medical and  physical therapy 
treatments.  The pain was localized in the lower back.  He 
also had intermittent pain in each buttock and down the right 
leg.  Another report dated in June 1948 shows that the 
veteran complained of back pain of three years duration with 
radiation.  An undated clinical note indicates that there was 
a sciatic distribution of low back pain for four years 
following a job lifting weights.  The impression was 
herniation of the nucleus pulposus.  During the 
hospitalization, an excision of a herniated nucleus pulposus 
was performed.  

Associated with the service department hospital records above 
is a letter dated June 1948.  The physician wrote that he had 
first seen the veteran in October 1947, at which time he 
complained of low back pain.  It was exaggerated on motion 
and bending.  

The RO decision 

By rating decision dated in August 1948, the RO denied 
service connection for a low back disability.  It was noted 
that there was no evidence of back pathology in service, and 
that the veteran had undergone surgery for excision of a 
ruptured disc following service.  

The additional evidence 

In a letter dated September 1948, a claims representative of 
an insurance company noted that it was the insurance carrier 
for General Baking Company and it was considering the 
veteran's claim for an injury he received at work in June 
1945.  It was stated that the veteran related an accident 
history of slipping while working in June 1945 and injuring 
his back.  He complained that he had been troubled on and off 
since then with back pain.  

VA medical records disclose that the veteran was seen in 
April 1979 and a long history of back problems was noted.  A 
history of a laminectomy in 1948 was also reported.  

Private medical records show that the veteran underwent a 
lumbar laminectomy in September 1992.  It was stated that he 
had a history of a lumbar laminectomy 45 years earlier.  

VA outpatient treatment records dated in 1996 have been 
associated with the claims folder.  It was indicated in 
January 1996 that the veteran had experienced chronic pain 
from bomb explosions in service, and that he had had multiple 
surgeries of the lower spine.  

Received in September 1996 was an affidavit dated in June 
1964 from U.L.S.  He stated that he had served with the 
veteran and recalled an incident which occurred approximately 
in December 1943.  At that time, they had been relieved from 
night duty and were walking to a nearby airstrip when they 
heard explosions from an ammunition dump.  They got on a 
jeep, and the driver was going as fast as he could and the 
jeep was bouncing around badly.  When he got off the jeep, he 
did not recall whether the veteran was on it or not.  He 
never saw the veteran again.  He knew, however, that the 
veteran left his outfit and learned that he was carried to a 
field hospital and was later evacuated.  Mr. S. stated that 
men were badly needed and that the veteran would not have 
left if he had not been injured.  

Analysis 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has be disallowed, the [Board] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once a RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims.  
Elkins v. West, 12 Vet. App. 209 (1999).  Under the Elkins 
test, the Board must first determine whether the veteran has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) (West 1991) 
has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim. 

In Evans, 9 Vet. App. 273, 284, the Court indicated that the 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need only tend to 
prove each element that was a specified basis for the last 
disallowance.

In this regard, the Board notes that the RO denied the 
veteran's claim in August 1948 on the basis that there was no 
evidence of a low back disability in service.  In essence, 
the record before the RO at that time contained no clinical 
evidence that the low back disability first shown following 
service was related to service.

The evidence received since the RO's determination of August 
1948 includes VA and private medical records, an affidavit 
from a service colleague and the veteran's testimony at a 
hearing at the RO.  It is clear that there is no indication 
in the service medical records that the veteran was treated 
for complaints involving the low back.  Indeed, during the 
hearing at the RO in October 1998, the veteran acknowledged 
that he did not receive treatment for back complaints in 
service.  (Transcript,        Pp. 2-4)  The additional 
records primarily reflect treatment years following service 
for low back complaints.  The Board notes that the affidavit 
from a service comrade provides only the affiant's belief 
that the veteran must have been injured as he had no specific 
knowledge of any injury.  Indeed, the affidavit did not even 
mention a low back disability.  In addition, the Board points 
out that the September 1948 letter from an insurance company 
suggests that the veteran was attributing his back problems 
at that time to an injury which occurred while he was at work 
following service.  Finally, the Board points out that the 
hospital records from 1948 reflect that the veteran referred 
to an injury while he was employed at the U.S. Mint after his 
separation from service.  No competent medical evidence has 
been submitted which demonstrates that a low back disability 
had its onset in service or that it is in any way related to 
service.  The only evidence to that effect is the continued 
assertions of the veteran.  Such allegations are repetitive 
and cumulative of similar claims of record in 1948 and are, 
therefore, not new.  Moreover, in Moray, 5 Vet. App. 211, the 
Court noted that lay persons are not competent to offer 
medical opinions and, therefore, those opinions do not even 
serve as a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court noted "[l]ay assertions of medical 
causation, or in this case, of aggravation of a preexisting 
disease, cannot suffice to reopen a claim under 38 U.S.C. 
5108."

In summary, the Board finds that the additional evidence 
submitted in support of the veteran's claim is merely 
cumulative and not new and material.  Therefore, the claim is 
not reopened, the RO's decision of August 1948 denying 
service connection for a low back disability remains final 
and the benefits sought on appeal remains denied.

An additional question which must be addressed by the Board 
is whether a remand is required in light of the revised 
standards concerning the reopening of claims recently 
promulgated by the Court.  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998); Fossie v. Brown, 12 Vet. App. 1 (1998); 
Winters, 12 Vet. App. 203 (1999); and Elkins, 12 Vet. App. 
209 (1999).  When the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In this regard, the Board notes that in Vargas-Gonzalez v. 
West, 12 Vet. App. 63 (1998), the Court concluded that a 
remand would not be necessary in very similar circumstances 
because the underlying claim was not well grounded.  
Similarly, in this case, given the absence of evidence 
linking any current low back disability to service, a remand 
is inappropriate.  The Board further observes that the 
regulation in question, 38 C.F.R. § 3.156, has not changed 
and that the veteran has received that regulation and has 
been accorded ample opportunity to present evidence and 
argument pertaining thereto.  Accordingly, the Board 
concludes that the reasons for remand discussed in Bernard 
are inapplicable to the issues discussed in this case.

The Board is aware that VA, in certain circumstances, may be 
obligated to advise the claimant of evidence that is needed 
to complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits. The Court in Graves held that:

...when a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material, but has not been 
submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] 
§ 5103 to inform the veteran of the 
evidence that is "necessary to complete 
the application."  Graves, 8 Vet. App at 
525.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen the claim as to the issue of 
entitlement to service connection for a low back disability.  
In essence, what is required is competent medical evidence 
which links the currently claimed disability to the veteran's 
service or any incident thereof.

II.  Service Connection for a Cervical 
Spine Disability 

The service medical records are negative for complaints or 
findings pertaining to a cervical spine disability.  

On VA examinations in September 1945, May 1946 and June 1947, 
the veteran expressed no complaints and there were no 
findings of any disability involving the cervical spine.

Private medical records disclose that the veteran underwent 
surgery for cervical-occipital neuralgia, bilaterally, in 
March 1963.

VA outpatient treatment records reveal that the veteran was 
seen in April 1979 and it was reported that the veteran was 
status post a cervical procedure in 1963 for arachnoiditis.  

VA medical records dated in 1996 are of record.  The veteran 
related that while in service, he was caught in an explosion 
of a bomb dump.  It was noted that he had chronic pain from 
the bomb explosions and that he had undergone multiple 
surgeries on the upper spine.  When he was seen in April 
1996, the veteran indicated that he was status post cervical 
spine surgery in 1963 secondary to trauma.  The following 
month, he stated that he had experienced intermittent neck 
spasms since neck surgery in service.  

A private physician reported in a letter dated in April 1997 
that the veteran had suffered from cervical pain for the past 
35 years.  It was noted that he underwent cervical spine 
surgery in 1963 for neck pain and headaches.  The diagnosis 
was chronic cervical pain with radiation to the left upper 
extremity, likely secondary to severe degenerative disc 
disease with neuroforamina stenosis and compromise of the 
canal due to osteophytic changes.



Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

As noted above, the service medical records contain no 
complaints or findings of a cervical spine.  The veteran was 
examined by the VA on a number of occasions within a few 
years of his separation from service, and there is no 
clinical evidence of any complaints involving the cervical 
spine.  The first indication of any problems involving the 
cervical spine was when the veteran underwent surgery in 
1963.  No medical evidence has been submitted which links the 
veteran's disability of the cervical spine to service.

The only evidence in support of the veteran's claim consists 
of his own statements.  The Court has held that if the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown,      5 Vet. App. 91 (1993).  Thus, the veteran's 
lay assertions to the effect that he has a cervical spine 
disability which is related to service are neither competent 
nor probative of the issue in question.  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and, 
therefore, those opinions do not even serve as a basis for a 
well-grounded claim.  The Board finds, accordingly, that the 
veteran's claim for service connection for a cervical spine 
disability is not well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown,      4 Vet. App. 384 (1993).  The Board concludes, 
however, that a claim which is not well grounded is 
inherently implausible, and any error by the RO in the 
adjudication of the claim could not be prejudicial.  

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist a veteran in developing facts 
pertinent to his claim, the VA may be obligated to advise a 
veteran of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of his claim, 
and what evidence would be necessary to make the claim well 
grounded.  

III.  An Increased Evaluation for Major 
Depressive Disorder with PTSD and 
Headaches 

The service medical records reveal that the veteran was 
hospitalized in July 1944 for complaints of nervousness and 
headaches.  The pertinent diagnosis was psychoneurosis, 
anxiety state, severe.  

Following a VA psychiatric examination in September 1945, the 
diagnosis was psychoneurosis, anxiety disorder, moderately 
severe.  

Based, in part, on the evidence summarized above, the RO, by 
rating action dated in October 1945, granted service 
connection for psychoneurosis, anxiety state, and assigned a 
50 percent rating.  This rating remained in effect for many 
years.

The veteran was afforded a psychiatric examination by the VA 
in January 1996.  He stated that since service, his life had 
been marked by unhappiness and depression.  A mental status 
evaluation revealed that he was sad-faced.  He was neatly 
dressed and groomed.  There was a paucity of movement, except 
when he became angry about his chronic medical problems and 
his chronically unhappy marriage.  He was coherent and 
appeared to be cognitively intact.  His affect was sad and 
angry, and his mood was depressed.  He had had ideas of 
suicide (not active currently).  He seemed quite motivated to 
get treatment to get out of the depression into which he had 
sunk.  It was noted that he was fatigued most of the time and 
that he slept or rested much of the day.  It was indicated 
that he had been working until three years earlier when he 
injured his knee and became too disabled to do any work.  

The assessment was that the veteran was suffering from a 
major depressive episode manifested by dysphoric mood, 
psychomotor retardation, loss of energy, fatigue, slowed 
thinking, recurrent thoughts of death, overeating and 
oversleeping.  The examiner commented that he was so 
impressed by the seriousness of his symptoms that he referred 
the veteran for treatment.  It was further noted that had not 
worked due to physical disability.  Socially, the veteran 
showed quite a contrast.  He had good relationships with his 
racing club, his friend and his grandson.  His present 
depression seemed to be accounted for by two huge voids in 
his life (his grandson and his hobby of raising pigeons).  In 
summary, the examiner opined that the veteran showed symptoms 
of a serious major depressive episode.  He added that he 
believed the veteran's vocational impairment was secondary to 
an injury, and not his service-connected disability.  His 
social impairment was not significantly worse than it had 
been in the past.  

VA outpatient treatment records show that the veteran was 
seen in January 1996 and reported that had a mix of dysthymia 
with intermittent exacerbations since service.  He had two 
suicide attempts in the distant past, but had been growing 
increasingly discouraged with his present life situation, and 
sometimes thought about ending his pain.  On mental status 
evaluation, the veteran sighed frequently and cried 
spontaneously.  He felt depressed most of the time.  He was 
coherent and cognitively intact.  He was not actively 
suicidal, but had intermittent thoughts of shooting himself.   

The veteran was also seen in the psychiatric clinic in 
January 1996.  He was referred for increasing depression and 
suicidal ideation.  The veteran stated that he was tired of 
living with all the pain and he had thought of shooting 
himself several weeks earlier.  It was indicated that he 
suffered from exacerbations of depression.  He admitted to 
intermittent thoughts of suicide, but denied any intent.  
Later that month, the veteran was noted to be well groomed.  
He was alert and oriented times four.  His mood was 
dysphoric.  His affect was sad, angry and irritable.  In 
February 1996, the assessment was major depressive episode, 
recurrent.  The Global Assessment of Functioning score was 
40.  Later that month, the veteran reported increased 
irritability and anxiety, and decreased sleep.  On 
examination, there were no delusions, auditory or visual 
hallucinations or suicidal or homicidal ideation.  The 
veteran related in March 1996 that he did not feel "caged" 
that day.  He reported that he was relaxed and less 
irritable.  The assessment was that the major depressive 
episode was improving.  

The veteran was seen in April 1996 and remained irritable and 
unhappy.  He was fairly dressed and groomed.  He was very 
loud and explosive.  He was alert and oriented times three.  
His expressed mood remained depressed, and his affect was 
irritable.  His observed mood was dysphoric.  He had no 
psychotic symptoms.  The following month, the veteran was 
very upset and tearful.  He felt that he was losing control.  
He expressed feelings of hopelessness, but denied any 
suicidal plan.  Later that month, he remained very angry and 
explosive and had significant problems with interpersonal 
relationships.  In June 1996, his judgment and insight were 
noted to be impaired.  

The veteran was afforded a VA psychiatric examination in 
October 1997.  He stated that "living is hell for me."  He 
stated that he was always angry and shouting.  It was 
reported that his most recent suicide attempt was in 1996, 
and that he had lost the will to live.  He related that his 
other symptoms were insomnia, obsessive thoughts and 
preoccupation with memories of war experiences and his 
resulting condition, occasional nightmares, flashbacks, 
startle reaction, irritability and angry outbursts and social 
isolativeness and withdrawal.  On mental status evaluation, 
the veteran was neatly groomed and in constant distress.  He 
was restless during the interview.  His speech was normal in 
rate and rhythm, and his thought content and process was 
linear and coherent.  He was preoccupied with his depressive 
symptoms.  His mood and affect were depressed and anxious.  
He denied suicide or homicidal ideation.  His cognition was 
grossly intact.  His insight and judgment were fair.  The 
diagnoses were chronic PTSD, and major depression, recurrent, 
rule out bipolar disorder.  

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

On and after February 3, 1988, the Schedule for Rating 
Disabilities was amended to read as follows:

General Rating Formula for Psychoneurotic Disorders:                     
        The attitudes of all contacts except the most 
intimate are            	100%   
         so adversely affected as to result in virtual 
isolation             
         in the community. Totally incapacitating 
psychoneurotic,            
         symptoms bordering on gross repudiation of reality 
with             
         disturbed thought or behavioral processes associated 
with           
         almost all daily activities such as fantasy, 
confusion,             
         panic and explosions of aggressive energy resulting 
in              
         profound retreat from mature behavior. Demonstrably                 
         unable to obtain or retain employment.
                              
        Ability to establish and maintain effective or 
favorable                  	70%   
         relationships with people is severely impaired. The                 
         psychoneurotic symptoms are of such severity and                    
         persistence that there is severe impairment in the                  
         ability to obtain or retain employment.

38 C.F.R. § 4.132, Diagnostic Codes 9405 and 9411 (as in 
effect prior to November 7, 1996).

On and after November 7, 1996, the Schedule for Rating 
Disabilities was again amended.  The pertinent provision now 
reads as follows:

General Rating Formula for Psychoneurotic Disorders:                     
        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.
                              
        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.

38 C.F.R. § 4.130, Diagnostic Codes 9411 and 9434  (effective 
November 7, 1996).

"The intended effect of [the revision] is to update the 
portion of the rating schedule that addresses mental disorders 
to ensure that it uses current medical terminology and 
unambiguous criteria, and that it reflects medical advances 
that have occurred since the last review."  61 Fed. Reg. 
52695 (October 8, 1996).

The Court has furnished guidance concerning the effect of an 
intervening change in VA regulations while an appeal is 
pending.  In Karnas, 1 Vet. App. 308, 313, the Court stated: 
"where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to appellant should and we hold will apply . . . ."  The 
Board has therefore examined the two versions of the VA 
Schedule for Rating Disabilities which were in effect during 
the course of the veteran's appeal in light of Karnas. 

The General Counsel of the VA concluded that it would have to 
be determined on a case-by-case basis, whether the amended 
regulation, as applied to the evidence in each case, was more 
beneficial to the claimant than the prior provisions. 
VAOPGCPREC 11-97 (March 25, 1997).

In order to assign a higher rating under the criteria in 
effect prior to November 1996, as noted above, the record had 
to establish that the veteran was unable to obtain or retain 
employment due to his service-connected psychiatric 
disability.  In addition, the symptoms had to be totally 
incapacitating, bordering on gross repudiation of reality.  
Under the criteria now in effect, there must be total 
occupational and social impairment due to symptoms such as 
gross impairment in thought processes, persistent delusions 
or hallucinations inability to perform activities of daily 
living and disorientation to time or place.  

A review of the record discloses that extensive outpatient 
treatment records reflecting treatment for his psychiatric 
disability are of record.  In addition, the veteran has been 
afforded several examinations by the VA during the course of 
the appeal.  The Board concludes that the findings necessary 
for a 100 percent rating under either criteria in effect 
during the appeal are not present.  In this regard, the Board 
notes that while the veteran is not currently employed, he 
stopped working due to a physical disability, and not because 
of the severity of his psychiatric disability.  There is no 
clinical evidence that he experiences hallucinations or 
delusions.  He is able to maintain some personal 
relationships, particularly with his grandson and a friend.  
His behavior is not inappropriate and his insight and 
judgment are fair.   He has been characterized as at least 
fairly groomed at all times, and his able to perform the 
activities of daily living.  In sum, the symptoms referred to 
above for a 100 percent rating have not been shown.  The 
evidence in support of the veteran's claim for an increased 
rating for a psychiatric disability consists primarily of his 
statements regarding its severity.  In contrast, the medical 
findings on the examinations are of greater probative value 
and do not support the veteran's claim for an increased 
rating for his psychiatric disability.  


ORDER

Since new and material evidence has not been submitted to 
reopen a claim for service connection for a low back 
disability, the appeal is denied.

Service connection for a cervical spine is denied.  

An increased rating for major depressive disorder, with PTSD 
and headaches is denied. 





		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 

